Citation Nr: 1043675	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In March 2009, the Veteran and his spouse testified at a personal 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing was prepared and associated with the claims file.

In May 2009, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral 
hearing loss is etiologically related to in-service noise 
exposure.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral hearing loss 
was incurred as a result of his active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims folder, and that records on file are 
sufficient to resolve the matter in the Veteran's favor.  Any 
defect regarding VCAA must be considered harmless given the 
favorable action taken herein below.

II.  Service Connection

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He believes this condition developed as 
a result of in-service noise exposure.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as sensorineural hearing loss, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word 'chronic.'   When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The Board notes that the Veteran's service treatment records and 
a majority of his service personnel records are not available for 
review.  A December 2005 Formal Finding on the Unavailability of 
Service Records and an August 2006 Formal Finding on the 
Unavailability of Service Medical Records and SGOs [Surgeon 
General's Office Records] for 11/01/1945 to 12/31/1945 outline 
the steps that were taken to attempt to locate the missing 
records.  An October 2004 reply from the National Personnel 
Records Center (NPRC) indicates that these records were believed 
to have been destroyed in a 1973 fire at the St. Louis facility.  
Under such circumstances, where service records have been lost or 
destroyed through no fault of the veteran, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is noted, 
however, that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the case at hand, there is ample medical evidence of a current 
disability.  For instance, the September 2009 VA audiological 
examination report diagnoses bilateral sensorineural hearing 
loss, normal to severe in the right ear and normal to profound in 
the left ear.  The results of audiometric testing meet the 
requirements of 38 C.F.R. § 3.385 for establishing a current 
hearing loss disability.

In terms of in-service noise exposure, the Veteran reported in a 
March 2005 statement that he was assigned to the 361st 
Transportation Corps, Harbor Craft Company.  He stated that "We 
were constantly on 'BIVOUAC' and were exposed to engine noise 
from the 'J' Boats and the noise from machine guns and explosions 
as Navy air craft engaged the targets that we towed."  In a 
November 2006 statement, the Veteran reported that "We were 
small boat operators.  We towed target for anti-aircraft target 
practice.  We were within 'ear-shot' of 50 CAL and Quad (four 
barrel a/air craft) weapons.  The fire was sustained and loud."  
At his March 2009 hearing, the Veteran testified that his hearing 
loss was related to his in-service exposure to a boat explosion 
during World War II.  

As noted above, the Veteran's service treatment records and most 
of his service personnel records are unavailable, having been 
lost in the NPRC fire.  Of record, however, is a certified copy 
of the Veteran's honorable discharge certificate which confirms 
that he served in the Asiatic Pacific Theater from June 1945 to 
April 1946 and that his military occupational specialty (MOS) was 
small boat operator.  The Board finds that his reported in-
service duties are consistent with his confirmed Army service.  
The Board also observes that, although the Veteran is a lay 
person, he is competent to report having been exposed to loud 
noise and experiencing hearing loss during service.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  The 
Board also notes that there is no reason to doubt his credibility 
in that regard.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board therefore finds that the Veteran suffered 
acoustic trauma during service.

The Board will next turn to the question of whether the Veteran 
had bilateral hearing loss in service or within a year of 
separation, or whether his hearing loss is otherwise related to 
service.  As discussed above, the Veteran's service treatment 
records are not available for review.  The Veteran has reported 
that he sought treatment for hearing loss for hearing loss at a 
VA Medical Center in North Carolina in January or February 1947.  
VA has been unsuccessful in its attempts to obtain these records.  

At his March 2009 hearing, the Veteran testified that his hearing 
problems started in service, noting that "I hadn't had any 
trouble when I went in there I was in good shape and I could tell 
the difference."  He reported that he sought treatment with a 
medic for hearing problems following the explosion.  He also 
reported that he was in good shape when he entered service but 
that his hearing has "just gradually got worse ever since I got 
out [of service]."  

The Veteran's wife testified that she and the Veteran have been 
married for 68 years and that they married prior to his entrance 
into service.  She reported that she noticed the Veteran's 
hearing difficulties after he came home from the Army, noting 
that "And also his hearing I could tell the difference because I 
had to repeat everything, too many things and then of course 
gradually it got worse....  But he didn't have that problem before 
he went in."  

While the statements made by the Veteran and his wife, including 
his July 2007 substantive appeal, do not make it entirely clear 
that his hearing loss first manifested during service, it is 
clear from both his and his wife's testimony that the Veteran had 
noticeable hearing loss within one year of his May 1946 
separation from service.  This evidence, therefore supports 
entitlement to service connection for hearing loss on at least a 
presumptive basis.

Furthermore, even though they are lay people without specialized 
medical training, the Veteran is competent to report having 
experienced difficulty hearing while on active duty, and he and 
his wife are competent to observe that the Veteran did not have 
difficulty hearing her prior to service but did have hearing 
difficulties following his return from service.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  This testimony is competent 
evidence of continuity of symptomatology since service.  

The competency of an individual to testify, however, must be 
distinguished from the credibility of the testimony.  In the case 
at hand, however, the Board also finds that the statements made 
by the Veteran and his wife are credible for purposes of 
establishing a continuity of symptomatology of hearing loss since 
service.  While the earliest medical evidence of the Veteran's 
having been treated for hearing loss is from 2007, more than 60 
years following his separation from service, the Board notes that 
there is nothing in any of his current medical records that 
contradicts his reports of having experienced hearing loss since 
service.  

The Board notes that the Veteran has submitted a March 2009 
opinion from his private audiologist noting that the Veteran has 
had hearing loss since an explosion on a boat in Hawaii during 
active duty service.  It was noted that the Veteran has severe to 
profound nerve hearing loss in both ears.  

The March 2009 opinion is of limited probative value, however, 
because it does not reflect that the audiologist had reviewed the 
Veteran's entire medical history, and this opinion does not take 
into account the Veteran's post-service occupational noise 
exposure.  

The only other medical opinion of record appears in a September 
2009 VA examination report and a September 2010 addendum.  The 
September 2009 report notes that the Veteran reported serving as 
a skipper on small, two-person boats used for towing targets for 
anti-aircraft guns.  He did not describe excessive noise exposure 
during this service.  The only excessive noise exposure that was 
described by the Veteran was from a nearby dry dock explosion.  
Following service, he worked in construction for twenty years, 
operating bulldozers and cranes and being involved in the 
building of building foundations.  His recreational noise 
exposure was unremarkable.  The examiner opined that the 
Veteran's bilateral sensorineural hearing loss is less likely as 
not a result of the Veteran's military noise exposure.  He opined 
that the Veteran's occupational noise history over a period of 20 
years and presbycusis were at least as likely as not the probable 
and contributory factors in the Veteran's current hearing status.  

The September 2010 addendum appears to have been solicited 
because it was unclear whether the examiner had been sent the 
Veteran's claims file in September 2009.  In addition to the 
above information, the September 2010 addendum notes that the 
Veteran reported he was a boat operator on 46-foot boats that 
served for spotting by land anti-aircraft guns.  This service was 
in Hawaii for 18 months and 18 days.  He denied exposure to 
excessive noise during this period.  It was also noted that, 
following his post-service construction work, he worked at a 
service station for approximately 20 years.  The examiner again 
found that the Veteran's bilateral symmetrical sensorineural 
hearing loss was less likely as not caused by or a result of 
military noise exposure.  The examiner again opined that it was 
at least as likely as not that the Veteran's presbycusis and 
occupational noise exposure are likely etiologic factors in his 
current hearing status.

The Board finds the September 2009 opinion and September 2010 
addendum in this case to be extremely probative to the matter at 
hand.  The examiner in this case is a physician who is qualified 
through education, training, or experience to provide competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  The examiner in this case 
reviewed the claims folder, and his opinion is also based upon 
interview and physical examination of the Veteran.  The examiner 
explained his diagnosis and the rationale behind his etiology 
opinion with specific reference to the facts of the Veteran's 
case.  For these reasons, the Board finds the VA examination 
report and addendum to be highly probative evidence against 
establishing a connection between the Veteran's military service 
and his current hearing loss.

The Board notes, however, that the probative value of the VA 
examiner's opinion is slightly diminished by its failure to 
address the Veteran's competent lay reports of hearing loss 
shortly following his separation from service.  Even so, the 
Board finds that the evidence for and against the Veteran's claim 
is in relative equipoise, especially considering the Board's 
heightened obligation to consider carefully the benefit-of-the-
doubt rule pursuant to Cuevas and O'Hare.  Specifically, the 
Board finds that the competent and probative evidence of record 
establishing that the Veteran's bilateral hearing loss is at 
least as likely as not presumptively related to his military 
service. 

Therefore, having resolved the benefit of the doubt in favor of 
the Veteran, the Board concludes that service connection is 
warranted for bilateral hearing loss, and that the benefit sought 
on appeal is granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102, 3.304(f) (2010).




ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


